Chester, J.:
The testimony of Knapton, the plaintiff’s manager, showed that Chtirch was employed by him as agent, and had authority to sell pianos for the plaintiff as well as authority to enter into a written contract for their sale, and that under his .employment he was authorized to make duplicate contracts, giving one to the purchaser and the other to the plaintiff, It is clear that he was also authorized to make collections. This was recognized by Knapton when he gave the defendant receipts for several installments of $10, each paid to Church by the defendant, the receipts for which the latter claimed *283to have lost. It was also recognized in the proof offered by the plaintiff tending to show the revocation of such authority. If the authority did not exist there was no need of revocation. The evidence as to whether or not the agency of Church to make collections had been revoked and as to whether or not the'defendant had knowledge of such revocation was.conflicting, but outside of the conflict between the testimony of the defendant and Knapton there was proof that Church sold a piano for the plaintiff on October 16,1907, and collected the money therefor. This was after the bill of sale was given by him to the defendant, and the testimony was in no way disputed or explained by the plaintiff. There was ample testimony to sustain the verdict of the jury in favor of the defendant’s contention with respect to the absence of knowledge on his part of the alleged' revocation of the authority to collect.
The defendant urges that Church, not having the lease in his possession at the time he collected the money, had, therefore, no right to make such collection; but the question here does not turn upon the possession of the lease but upon the authority which" the plaintiff had .given to Church as its agent. He had in the usual course of business given the defendant a, duplicate of the lease and Knapton had indorsed upon this duplicate a payment of rent made to him by the defendant. Knapton had also recognized Church’s authority to make collections by giving the defendant receipts for moneys collected by Church. The jury determined the disputed questions of fact in favor of the defendant’s contention on sufficient evidence. It was thus established that Church was the agent of the plaintiff; that he had- the right to make collections, and that the defendant had no knowledge of the plaintiff’s revocation of the agency at the time the payment of $215 was made and the bill of sale given.
These facts being established, there was nothing due the plaintiff on the piano at the time of the commencement of the action, even though it should be conceded that Church had no authority to make any deduction from the contract price when he gave the bill of sale to the defendant.
For these reasons the judgment should be affirmed, with costs.
Judgment unanimously affirmed, with costs.